Case 6:20-cv-06114-SOH-BAB Document 113                 Filed 07/23/21 Page 1 of 4 PageID #: 3985




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

  JONATHAN ROBERT JENNINGS WALKER                                                        PLAINTIFF

  v.                                    Case No. 6:20-cv-6114

  SHERIFF JASON WATSON, et al.                                                       DEFENDANTS

                                               ORDER

         Before the Court is Plaintiff’s Motion to Withdraw Consent to Magistrate Judge Referral.

  ECF No. 55. The Court finds the matter ripe for consideration.

                                          BACKGROUND

         On October 1, 2020, Plaintiff filed his Complaint against Defendants. ECF No. 1. The

  Court referred the matter to Barry A. Bryant, United States Magistrate Judge for the Western

  District of Arkansas. Id. On February 26, 2021, Plaintiff filed a motion to submit a second

  amended complaint and attached the proposed amended Complaint to his motion. ECF No. 28.

  On March 15, 2021, the Magistrate Judge granted the motion but stipulated requirements for the

  form and length. ECF No. 31. Plaintiff’s second amended complaint would have to be submitted

  on a Court approved 42 U.S.C. § 1983 form and he would be limited to attaching five (5) additional

  pages to the court approved form. Id. at p. 1. On March 25, 2021. Plaintiff filed an objection to

  the Magistrate Judge’s order, arguing that it is inappropriate to limit the number of pages he can

  attach to his second amended complaint because it would not allow him to provide all the facts

  relevant to his claims. ECF No. 35, p. 1-3. The Magistrate Judge treated Plaintiff’s objection

  (ECF No. 35) as a motion to reconsider his prior order placing requirements on Plaintiff’s potential

  second amended complaint. ECF No. 39. The Magistrate Judge denied the motion he formed out

  of Plaintiff’s objection, arguing that the page limitation was appropriate because pleadings are only
Case 6:20-cv-06114-SOH-BAB Document 113                 Filed 07/23/21 Page 2 of 4 PageID #: 3986




  required to give notice and not lay out specific facts. ECF No. 39, p. 1-2. Plaintiff subsequently

  filed the instant motion attempting to withdraw his consent to having the Magistrate Judge oversee

  this matter. ECF No. 55. Plaintiff argues that the Magistrate Judge incorrectly treated his prior

  objection (ECF No. 35) as a motion to reconsider instead of allowing the District Court Judge to

  review his objections as is required under the Federal Rules of Civil Procedure. ECF No. 55.

                                            DISCUSSION

         Magistrate judges may conduct civil actions if the parties consent. See Fed. R. Civ. P.

  73(a). If a magistrate judge issues an order for a non-dispositive pre-trial matter, a party may file

  objections to the order within fourteen (14) days. See Fed. R. Civ. P. 72(a). “The district judge

  in the case must consider timely objections and modify or set aside any part of the order that is

  clearly erroneous or is contrary to law.” Id. A district court has no choice but to consider a party’s

  timely filed objections to a magistrate judge’s order. See Devine v. Walker, 984 F.3d 605, 607

  (8th Cir. 2020). If a party shows extraordinary circumstances, a district judge “may vacate a

  referral to a magistrate judge under this rule.” Fed. R. Civ. P. 73(b)(3).

         The Court acknowledges that Plaintiff’s argument that a district court judge should have

  evaluated his objections is correct. Plaintiff filed his objection (ECF No. 35) to the Magistrate

  Judge’s order (ECF No. 31) within the 14-day window required by Federal Rule of Civil Procedure

  72(a). This Court did not have discretion to decline review of those objections. See Devine, 984

  F.3d at 607. The Magistrate Judge erred when he treated Plaintiff’s objection as a motion to

  reconsider.

         However, the Court does not find this error creates “extraordinary circumstances” that

  justify vacating this matter’s referral to the Magistrate Judge. Fed. R. Civ. P. 73(b)(3). While

  procedurally improper, the Court finds that the reasoning in the Magistrate Judge’s order (ECF



                                                    2
Case 6:20-cv-06114-SOH-BAB Document 113                   Filed 07/23/21 Page 3 of 4 PageID #: 3987




  No. 39) overruling Plaintiff’s objection is sound. Courts have discretion to place reasonable

  restrictions on pleadings. See In re Tyler, 839 F.2d 1290, 190-95 (8th Cir. 1988). As set forth in

  the Magistrate Judge’s order (ECF No. 39), the Federal Rules of Civil Procedure requires notice

  pleading, rather than fact pleading. “Specific facts are not necessary; the statement need only ‘give

  the defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erickson

  v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

  See also Fed. R. Civ. P. 8(a)(2) (requiring plaintiff to give “a short and plain statement . . . showing

  that the pleader is entitled to relief”). The Court finds that the restrictions the Magistrate Judge

  placed on Plaintiff’s second amended complaint are reasonable, and that Plaintiff has not shown

  extraordinary circumstances to vacate the referral. Accordingly, the Court finds that Plaintiff’s

  motion to undo the referral of this matter to the Magistrate Judge must fail.

                                                CONCLUSION

           For the reasons stated above, the Court finds that Plaintiff’s Motion to Withdraw Consent

  to Magistrate Judge Referral (ECF No. 55) should be and hereby is DENIED.

         As initially set forth in the Magistrate Judge’s Order (ECF No. 31), Plaintiff must submit

  a second amended complaint on a court approved § 1983 form and Plaintiff is limited to

  attaching five (5) additional pages to the court approved form.

         The Clerk is again directed to mail Plaintiff a court approved § 1983 form to use for filing

  the second amended complaint. In the second amended complaint, Plaintiff must write short, plain

  statements telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the

  name of the Defendant who violated the right; (3) exactly what the Defendant did or failed to do;

  (4) how the action or inaction of that Defendant is connected to the violation of Plaintiff’s

  constitutional rights; and (5) what specific injury Plaintiff suffered because of that Defendant’s



                                                     3
Case 6:20-cv-06114-SOH-BAB Document 113                       Filed 07/23/21 Page 4 of 4 PageID #: 3988




  conduct. See Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976). Plaintiff must repeat this process

  for each person he has named as a Defendant. 1

          The Plaintiff must clearly designate on the face of the document that it is a second amended

  complaint. The second amended complaint must be retyped or rewritten in its entirety on the court

  approved form and may not incorporate any part of the original complaint. An amended complaint

  supersedes, or takes the place of, the original complaint. After amendment, the Court will treat

  the original complaint as nonexistent. Any cause of action that was raised in the original complaint

  is waived if it is not raised in the second amended complaint.

          IT IS SO ORDERED, this 23rd day of July, 2021.

                                                                         /s/ Susan O. Hickey
                                                                         Susan O. Hickey
                                                                         Chief United States District Judge




  1
   The Prison Litigation Reform Act requires prisoners to exhaust all available remedies before filing suit
  under 42 U.S.C. § 1983. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 71, 738 (2001). If
  exhaustion is not complete by the time a lawsuit is filed, the Court must dismiss any claim that has not been
  exhausted. Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003). Plaintiff is cautioned that if he intends to
  seek relief concerning “supplemental facts that . . . occurred since the filing of the first amended complaint,”
  he must file a new, separate lawsuit in that regard.

                                                         4
